Case: 10-40735 Document: 00511503462 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                     No. 10-40735
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NOE SALINAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 2:09-CV-122


Before KING, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Noe Salinas, federal prisoner # 76076-179, was convicted by a jury of
possession with intent to distribute more than 100 kilograms of marijuana in
violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B), and was sentenced to 87
months of imprisonment and a five-year term of supervised release. Salinas
appealed, arguing that district court erred in refusing to depart downward for
acceptance of responsibility. On appeal, Salinas argued that he was not allowed
to plead guilty and cooperate fully with authorities because his trial attorney

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40735 Document: 00511503462 Page: 2 Date Filed: 06/09/2011

                                   No. 10-40735

had been friends with two men, known as the Lopez brothers, whom Salinas
claimed had hired him to be a drug courier and because his trial counsel had
represented at least one of the Lopez brothers in the past. A panel of this court
held that the district court’s decision to deny Salinas a reduction for acceptance
of responsibility was plausible in light of the record as a whole and affirmed the
district court’s judgment.
      Now, Salinas, appearing pro se, appeals the district court’s denial of his
28 U.S.C. § 2255 motion in which he argued that his trial counsel rendered
ineffective assistance by having a conflict of interest and that the district court
erred in denying him a reduction for acceptance of responsibility. The district
court denied Salinas a certificate of appealability (COA) on the sentencing issue
but granted a COA on the issue whether Salinas was denied effective assistance
of counsel based on trial counsel’s conflict of interest. Salinas has also filed a
motion for the appointment of counsel and a motion for a default judgment.
      Our review is limited to issues for which a COA has been granted. See 28
U.S.C. § 2253(c); United States v. Kimler, 150 F.3d 429, 430 (5th Cir. 1998);
Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).
      On appeal, Salinas raises one issue: whether the trial court erred in
denying him an adjustment for acceptance of responsibility.            He discusses
counsel’s conflict of interest in the context of whether it influenced or effected his
failure to receive a reduction for acceptance of responsibility, but he does not
brief the issue for which COA was granted.
      Although we liberally construe pro se briefs, the pro se litigant must still
brief arguments in order to preserve them. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Because Salinas has failed to brief the issue for which
COA was granted, he has abandoned the only issue before us on appeal. See id.
      In addition, Salinas has not shown any valid legal basis for the entry of
default judgment. Accordingly, the judgment of the district court is AFFIRMED,



                                          2
    Case: 10-40735 Document: 00511503462 Page: 3 Date Filed: 06/09/2011

                                No. 10-40735

and Salinas’s motions for the appointment of counsel and for a default judgment
are DENIED.




                                      3